Citation Nr: 1117050	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-40 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and as due to inservice herbicide exposure. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active service from April 1965 to February 1967.  He served in the Republic of South Vietnam from February 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of April 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his blood pressure reading at service discharge demonstrates that he incurred hypertension during active service and that possible etiologies are the same stresses that gave rise to his service-connected PTSD or exposure to herbicides.  The service treatment records (STRs) are negative for hypertension.  His blood pressure on examination for service entrance was 126/80 and on general examination in 1965 it was 118/78, at which time an EKG was within normal limits.  The examination for service discharge reflects that a notation of a blood pressure reading of "160/100" was scratched out and in place was inserted "150/90."  

Repeated attempts to obtain records listed by the Veteran from Dr. K pertaining to hypertension have been unsuccessful.  The Veteran has stated that after being treated by Dr. K., he was treated by Dr. S. beginning in 1991, when he was hospitalized for cardiovascular complaints.  Records of the St. Peters Medical Center show that the Veteran was seen for episodes of profuse diaphoresis with nausea.  His blood pressure was 140/90.  The impression was unstable angina.  A prescription note from Dr. S. stated that he had seen the Veteran for hypertension since 1991. 

Records of psychiatric treatment from the Alexander Road Associates Psychiatry and Counseling reflect that in November 1998 the Veteran was trying to determine if his hypertension and his PTSD might be service-related. 

A VA general medical examination in October 2007 noted the Veteran's history of having had hypertension for many years.  The diagnoses included hypertension.  Likewise, VA psychiatric examination in October 2007 noted a history of hypertension and yielded diagnoses of PTSD and hypertension.  Neither examination yielded a medical opinion as to the etiology of the hypertension. 

In light of the borderline systolic and diastolic blood pressure readings at service discharge, an examination should be conducted as to the nature and etiology of the claimed hypertension.  See generally Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims); see also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)(i) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the RO should attempt to obtain all postservice treatment records from Dr. S. who submitted the prescription note.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the address(es) and dates of the treatment by Dr. S who treated him for hypertension.  Then obtain any necessary authorization to obtain all postservice records of treatment of the Veteran by Dr. S.  If unable to obtain any of the records identified by the Veteran, follow the proper procedures set forth under 38 C.F.R. § 3.159.  


2.  After all available records and/or responses have been associated with the claim file; schedule the Veteran for a VA examination to determine the etiology of any currently present hypertension.  

The claims folder, to include a copy of this Remand, should, if possible, be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished, and clinical findings should be reported in detail.  Based on a review of the records contained in the claim folder and the examination results, the examiner is asked to address the following questions:

a.	Is it as likely as not that the Veteran's now has hypertension and, if so, is it as likely as not that the hypertension had its' onset during active service? 

b.	If the Veteran has hypertension, is it as likely as not that hypertension manifested to a compensable degree within one year after service discharge in February 1967? 

c.	Is it as likely as not that the Veteran's hypertension, if any, is proximately caused by or the result of the service-connected PTSD?  

d.	Has the Veteran's hypertension, if any, been aggravated by his service-connected PTSD, even if such aggravation, if any, occurred after military service (within the meaning of 38 C.F.R. § 3.310(b) (2010))?   

Note: 38 C.F.R. § 3.310(b) provides that as to aggravation of nonservice-connected disabilities; any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service connected (sometimes called secondary aggravation).  VA will not concede that a nonservice-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the nonservice-connected disability is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disability.  The baseline, the current level of severity, and any increase in severity due to the natural progress, if any, are determined under the Schedule for Rating Disabilities (38 C.F.R. Part 4).

e.	Is it as likely as not that the Veteran's hypertension, if any, is caused by or due to inservice herbicide exposure? 

A complete rationale should be given for all opinions. In this regard, the opinion should be based on examination findings, historical records, and sound medical principles. 

3.  The RO should adjudicate the issue of service-connection for hypertension.  If the determination remains adverse to the Veteran, he and his representative should be provided a Supplemental Statement of the Case (SSOC), and they should be given the opportunity to respond, before returning the case the Board (if in order).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

